JOHNSON, Judge.
This is an appeal from a final judgment cancelling and annulling a Claim of Lien filed by the appellant herein, and granting appellee’s motion for summary judgment on his counterclaim, and dismissing the appellant’s amended complaint with prejudice.
We have reviewed the record and the briefs and given full consideration to the oral arguments. From our study of the foregoing, we are of the opinion that the trial court had meticulously granted the appellant every effort to state a cause of action and to refute the contention of the ap-pellee that the Claim of a Mechanics Lien against the appellee was fraudulent. This coupled with appellant’s motion for a voluntary dismissal of his complaint, we think *230and so hold, was sufficient upon which the trial court was justified in law and fact to base its final judgment. Therefore, the judgment is affirmed.
SPECTOR, Acting C. J., and MELVIN, WOODROW M., Associate Judge, concur.